PER CURIAM.
Mesfin Ketema seeks to appeal the district court’s orders denying Ketema’s motions for sanctions, removal of the magis*906trate judge and subpoenas. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The orders Ketema seeks to appeal are neither final orders nor appeal-able interlocutory or collateral orders. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for lack of jurisdiction. We also deny all of Ketema’s pending motions, including his motions for an injunction, to join parties, to expedite, to join claims, and for en banc review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED